




Exhibit 10.6
AMENDMENT
TO
CORPORATE POLICY
ABSENCE FROM WORK
POLICY 125


Absence from work is governed by Corporate Policy, Absence from Work, Policy 125
(the “Absence from Work Policy”). By this instrument, PNM Resources (the
“Company”) intends to amend the Absence from Work Policy to discontinue the sale
of paid time off by officers.
1.    This Amendment shall be effective September 25, 2011.
2.    The Sale of PTO Hours Section of the Policy is hereby amended and restated
in its entirety to read as follows:


Sale of PTO Hours
Although the Company strongly encourages employees to take vacation, the sale of
PTO hours is permitted under certain conditions. Under no circumstances may
donated PTO hours be sold. Effective as of September 25, 2011, Officers of the
Company may no longer sell PTO hours. Please refer to the Operating Procedures
for guidance on requesting or donating PTO/Vacation.
IN WITNESS WHEREOF, the Company has hereby caused this Amendment to be executed
by its duly authorized representative on this _16__ day of _December_, 2011.
PNM RESOURCES, INC.
By: /s/ Alice A. Cobb     
Its:     SVP/CAO     




